EXHIBIT 10.47

2004 Omnibus Incentive Plan

Southwest Bancorporation of Texas, Inc.

May 5, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i



--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment, Purpose, and Duration

   1

Article 2. Definitions

   1

Article 3. Administration

   6

Article 4. Shares Subject to the Plan and Maximum Awards

   6

Article 5. Eligibility and Participation

   8

Article 6. Stock Options

   8

Article 7. Stock Appreciation Rights

   10

Article 8. Restricted Stock and Restricted Stock Units

   12

Article 9. Performance Units/Performance Shares

   13

Article 10. Cash-Based Awards and Other Stock-Based Awards

   14

Article 11. Performance Measures

   14

Article 12. Covered Employee Annual Incentive Award

   15

Article 13. Nonemployee Director Awards

   16

Article 14. Dividend Equivalents

   16

Article 15. Beneficiary Designation

   16

Article 16. Deferrals

   16

Article 17. Rights of Participants

   16

Article 18. Change of Control

   17

Article 19. Amendment, Modification, Suspension, and Termination

   18

Article 20. Withholding

   18

Article 21. Successors

   19

Article 22. General Provisions

   19

 

ii



--------------------------------------------------------------------------------

Southwest Bancorporation of Texas, Inc.

2004 Omnibus Incentive Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. Southwest Bancorporation of Texas, Inc., a Texas corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the 2004 Omnibus Incentive Plan (hereinafter
referred to as the “Plan”), as set forth in this document.

The Plan permits the grant of Cash-Based Awards, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Covered Employee Annual
Incentive Awards, and Other Stock-Based Awards.

The Plan shall become effective upon shareholder approval (the “Effective Date”)
and shall remain in effect as provided in Section 1.3 hereof.

1.2 Purpose of the Plan. The purpose of the Plan is to provide a means whereby
Employees, Directors, and Third Party Service Providers of the Company develop a
sense of proprietorship and personal involvement in the development and
financial success of the Company, and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its shareholders. A further purpose of the Plan is to provide a
means through which the Company may attract able persons to become Employees or
serve as Directors or Third Party Service Providers of the Company and to
provide a means whereby those individuals upon whom the responsibilities of the
successful administration and management of the Company are of importance, can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company.

1.3 Duration of the Plan. Unless sooner terminated as provided herein, the Plan
shall terminate ten years from the Effective Date. After the Plan is terminated,
no Awards may be granted but Awards previously granted shall remain outstanding
in accordance with their applicable terms and conditions and the Plan’s terms
and conditions. Notwithstanding the foregoing, no Incentive Stock Options may be
granted more than ten years after the earlier of (a) adoption of the Plan by the
Board, and (b) the Effective Date.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.

 

  2.1 “Affiliate” means any corporation, partnership, limited liability company
or partnership, association, trust or other entity or organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

 

  2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 3.3.

 

  2.3 “Award” means, individually or collectively, a grant under this Plan of
Cash-Based Awards, Nonqualified Stock Options, Incentive Stock Options, SARs,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Covered Employee Annual Incentive Awards, or Other Stock-Based Awards, in each
case subject to the terms of this Plan.

 

1



--------------------------------------------------------------------------------

  2.4 “Award Agreement” means either (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (ii) a written statement issued by the
Company to a Participant describing the terms and provisions of such Award.

 

  2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  2.6 “Board” or “Board of Directors” means the Board of Directors of
the Company.

 

  2.7 “Cash-Based Award” means an Award granted to a Participant as described in
Article 10.

 

  2.8 “Change of Control” means any of the following events:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “ Covered Person”) of
Beneficial Ownership (within the meaning of rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of either (i) the then outstanding
Shares of the common stock of the Company (the “Outstanding Company Common
Stock”), or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a) of this Section 2.8, the following
acquisitions shall not constitute a Change in Control of the Company: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or

 

  (b) Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a Director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the Directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board; or

 

  (c)

Consummation of (xx) a reorganization, merger or consolidation or sale of the
Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding Shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
Directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be,

 

2



--------------------------------------------------------------------------------

(ii) no Covered Person (excluding any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding Shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the Board of Directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination.

 

  2.9 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.

 

  2.10 “Committee” means the compensation committee of the Board, or any other
committee designated by the Board to administer this Plan. The members of the
Committee shall be appointed from time to time by and shall serve at the
discretion of the Board.

 

  2.11 “Company” means Southwest Bancorporation of Texas, Inc., a Texas
corporation, and any successor thereto as provided in Article 21 herein.

 

  2.12 “Covered Employee” means a Participant who is a “covered employee,” as
defined in Code Section 162(m) and the regulations promulgated under Code
Section 162(m), or any successor statute.

 

  2.13 “Covered Employee Annual Incentive Award” means an Award granted to a
Covered Employee as described in Article 12.

 

  2.14 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

  2.15 “Effective Date” has the meaning set forth in Section 1.1.

 

  2.16 “Employee” means any employee of the Company, its Affiliates, and/or
Subsidiaries.

 

  2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

  2.18 “Extraordinary Items” means (i) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (ii) gains or losses on the disposition of a
business; (iii) changes in tax or accounting regulations or laws; or (iv) the
effect of a merger or acquisition, all of which must be identified in the
audited financial statements, including footnotes, or Management Discussion and
Analysis section of the Company’s annual report.

 

  2.19

“Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
National Market System of NASDAQ (“NASDAQ”), or other established stock exchange
(or exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise, if the
Shares are traded over the counter at the time a determination of its Fair
Market Value is required to be made hereunder, its Fair Market Value shall be
deemed to be equal to the average between the reported high and low or closing
bid and asked prices of a Share on the most recent date, either preceding or
succeeding, on which Shares were publicly traded. In the event Shares are not
publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the Committee in such manner as it deems appropriate. Such definition(s) of

 

3



--------------------------------------------------------------------------------

 

FMV shall be specified in each Award Agreement and may differ depending on
whether FMV is in reference to the grant, exercise, vesting, settlement, or
payout of an Award.

 

  2.20 “Full Value Award” means an Award other than in the form of an ISO, NQSO,
or SAR, and which is settled by the issuance of Shares.

 

  2.21 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7.

 

  2.22 “Grant Price” means the price established at the time of grant of a SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.

 

  2.23 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.

 

  2.24 “Insider” shall mean an individual who is, on the relevant date, an
officer, Director, or more than ten percent (10%) Beneficial Owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, as determined by the Board in accordance with Section 16 of
the Exchange Act.

 

  2.25 “Net Income” means the consolidated net income after taxes for the Plan
Year, as reported in the Company’s annual report to shareholders or as otherwise
reported to shareholders.

 

  2.26 “Nonemployee Director” means a Director who is not an Employee.

 

  2.27 “Nonemployee Director Award” means any NQSO, SAR, or Full Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

 

  2.28 “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.

 

  2.29 “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.

 

  2.30 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

  2.31 “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan, granted pursuant to Article
10.

 

  2.32 “Participant” means any eligible person as set forth in Article 5 to whom
an Award is granted.

 

  2.33 “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.

 

  2.34 “Performance Measures” means measures as described in Article 11 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

4



--------------------------------------------------------------------------------

  2.35 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

 

  2.36 “Performance Share” means an Award granted to a Participant, as described
in Article 9.

 

  2.37 “Performance Unit” means an Award granted to a Participant, as described
in Article 9.

 

  2.38 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

 

  2.39 “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

  2.40 “Plan” means the Southwest Bancorporation of Texas, Inc.’s 2004 Omnibus
Incentive Plan.

 

  2.41 “Plan Year” means the calendar year.

 

  2.42 “Prior Plans” means the Company’s 1996 Stock Option Plan, Amended and
Restated as of June 4, 2002, 1989 Stock Option Plan, Amended and Restated as of
May 29, 1998, 1993 Stock Option Plan, Amended and Restated as of May 29, 1998,
and the Restricted Stock Plan.

 

  2.43 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

 

  2.44 “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
date of grant.

 

  2.45 “Share” means a share of common stock of the Company, $1.00 par value per
share.

 

  2.46 “Stock Appreciation Right” or “SAR” means an Award, designated as a SAR,
pursuant to the terms of Article 7 herein.

 

  2.47 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.

 

  2.48 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

 

  2.49 “Ten Percent Stockholder” means an individual, who, at the time the
applicable Option is granted, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
any Affiliate or any Subsidiary. An individual shall be considered as owning the
stock owned, directly or indirectly, by or for this brothers and sisters
(whether by the whole or half blood), spouse, ancestors, and lineal descendants;
and stock owned, directly or indirectly, by or for a corporation, partnership,
estate, or trust, shall be considered as being owned proportionately by or for
its stockholders, partners, or beneficiaries.

 

  2.50

“Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company, a Subsidiary, or an
Affiliate that (a) are not in connection with the

 

5



--------------------------------------------------------------------------------

 

offer and sale of the Company’s securities in a capital raising transaction, and
(b) do not directly or indirectly promote or maintain a market for the Company’s
securities.

Article 3. Administration

3.1 General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other persons, any
of whom may be an Employee, and the Committee, the Company, and its officers and
Directors shall be entitled to rely upon the advice, opinions, or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Participants, the
Company, and all other interested persons.

3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with the Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering the Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
and, subject to Article 19, adopting modifications and amendments to the Plan or
any Award Agreement, including without limitation, any that are necessary to
comply with the laws of the countries and other jurisdictions in which the
Company, its Affiliates, and/or its Subsidiaries operate.

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers of the Company, and/or its Subsidiaries and Affiliates or
to one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any person to whom it has delegated duties
or powers as aforesaid may employ one or more persons to render advice with
respect to any responsibility the Committee or such person may have under the
Plan. The Committee may, by resolution, authorize one or more officers of the
Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; (b) designate
Third Party Service Providers to be recipients of Awards; and (c) determine the
size of any such Awards; provided, however, (i) the Committee shall not delegate
such responsibilities to any such officer for Awards granted to an Employee that
is considered an Insider; (ii) the resolution providing such authorization sets
forth the total number of Awards such officer(s) may grant; and (iii) the
officer(s) shall report periodically to the Committee regarding the nature and
scope of the Awards granted pursuant to the authority delegated.

Article 4. Shares Subject to the Plan and Maximum Awards

4.1 Number of Shares Available for Awards.

 

  (a) Subject to adjustment as provided in Section 4.4 herein, the maximum
number of Shares available for issuance to Participants under the Plan (the
“Share Authorization”) is 2,250,000 Shares. This Plan shall serve as the
successor to the Prior Plans and no further grants shall be made under the Prior
Plans from and after the Effective Date of this Plan. All outstanding Awards
under the Prior Plans shall continue to be governed solely by the terms and
conditions of the instrument evidencing such grant or issuance. Any Shares of
common stock reserved for issuance under the Prior Plans in excess of the number
of Shares as to which Awards have been awarded thereunder shall no longer be
available for grant after the Effective Date.

 

  (b) Of the Shares reserved for issuance under Section 4.1(a) of the Plan, no
more than thirty three percent (33%) of the reserved Shares may be issued
pursuant to Full Value Awards.

 

  (c) Subject to the limit set forth in Section 4.1(a) on the number of Shares
that may be issued in the aggregate under the Plan, the maximum number of Shares
that may be issued pursuant to ISOs and NQSOs shall be:

 

6



--------------------------------------------------------------------------------

  (i) Two million two hundred and fifty thousand (2,250,000) Shares that may be
issued pursuant to Awards in the form of ISOs; and

 

  (ii) Two million two hundred and fifty thousand (2,250,000) Shares that may be
issued pursuant to Awards in the form of NQSOs.

4.2 Share Usage. Shares covered by an Award shall only be counted as used to the
extent they are actually issued. Any Shares related to Awards which terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under the Plan. Moreover,
if the Option Price of any Option granted under the Plan or the tax withholding
requirements with respect to any Award granted under the Plan are satisfied by
tendering Shares to the Company (by either actual delivery or by attestation),
or if an SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under the Plan. The maximum
number of Shares available for issuance under the Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Shares or credited as additional Restricted Stock, Restricted Stock
Units, Performance Shares, or Stock-Based Awards. The Shares available for
issuance under the Plan may be authorized and unissued Shares or treasury
Shares.

4.3 Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
the Plan:

 

  (a) Options: The maximum aggregate number of Shares subject to Options granted
in any one Plan Year to any one Participant shall be two hundred fifty thousand
(250,000) Shares plus the amount of the Participant’s unused applicable Annual
Award Limit for Options as of the close of the previous Plan Year.

 

  (b) SARs: The maximum number of Shares subject to Stock Appreciation Rights
granted in any one Plan Year to any one Participant shall be two hundred fifty
thousand (250,000) Shares plus the amount of the Participant’s unused applicable
Annual Award Limit for SARs as of the close of the previous Plan Year.

 

  (c) Restricted Stock or Restricted Stock Units: The maximum aggregate grant
with respect to Awards of Restricted Stock or Restricted Stock Units in any one
Plan Year to any one Participant shall be one hundred fifty thousand
(150,000) Shares plus the amount of the Participant’s unused applicable Annual
Award Limit for Restricted Stock or Restricted Stock Units as of the close of
the previous Plan Year.

 

  (d) Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be one hundred fifty thousand (150,000) Shares, or equal to
the value of one hundred fifty thousand (150,000) Shares determined as of the
date of vesting or payout, as applicable plus the amount of the Participant’s
unused applicable Annual Award Limit for Performance Units or Performance Shares
as of the close of the previous Plan Year.

 

  (e) Cash-Based Awards: The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one Participant in any one Plan Year may not
exceed the value of one hundred fifty thousand (150,000) Shares determined as of
the date of vesting or payout, as applicable plus the amount of the
Participant’s unused applicable Annual Award Limit for Cash-Based Awards as of
the close of the previous Plan Year.

 

7



--------------------------------------------------------------------------------

  (f) Covered Employee Annual Incentive Award. The maximum aggregate amount
awarded or credited in any one Plan Year with respect to a Covered Employee
Annual Incentive Award shall be determined in accordance with Article 12.

 

  (g) Other Stock-Based Awards. The maximum aggregate grant with respect to
other Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any
one Participant shall be one hundred fifty thousand (150,000) Shares plus the
amount of the Participant’s unused applicable Annual Award Limit Other
Stock-Based Awards as of the close of the previous Plan Year.

4.4 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind, or other like change in capital structure or distribution (other than
normal cash dividends) to shareholders of the Company, or any similar corporate
event or transaction, the Committee, in its sole discretion, in order to prevent
dilution or enlargement of Participants’ rights under the Plan, shall substitute
or adjust, as applicable, the number and kind of Shares that may be issued under
the Plan or under particular forms of Awards, the number and kind of Shares
subject to outstanding Awards, the Option Price or Grant Price applicable to
outstanding Awards, the Annual Award Limits, and other value determinations
applicable to outstanding Awards.

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under the Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.

Subject to the provisions of Article 19, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
ISO rules under Section 422 of the Code, where applicable.

Article 5. Eligibility and Participation

5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees, Directors, and Third Party Service Providers.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible individuals, those to whom
Awards shall be granted and shall determine, in its sole discretion, the nature
of, any and all terms permissible by law, and the amount of each Award.

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted by Section 422
of the Code and the regulations thereunder).

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or a NQSO.

 

8



--------------------------------------------------------------------------------

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be as determined by the Committee and shall be specified in the Award
Agreement. The Option Price shall be based on either one hundred percent
(100%) of the FMV of the Shares on the date of grant, set at a premium to the
FMV of the Shares on the date of grant, or indexed to the FMV of the Shares on
the date of grant, with the index determined by the Committee, in its
discretion; provided, however, if the Option is an ISO the Option Price must be
at least equal to one hundred percent (100%) of the FMV of the Shares on the
date of grant, and, in the case of a Ten Percent Stockholder, the Option Price
must not be less than one hundred ten percent (110%) of the FMV of the Shares on
the date of grant.

6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
of the date of its grant, and, in the case of a Ten Percent Stockholder, no ISO
shall be exercisable later than the fifth (5th) anniversary of the date of its
grant. Notwithstanding the foregoing, for Options granted to Participants
outside the United States, the Committee has the authority to grant Options that
have a term greater than ten (10) years.

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Option Price or have been purchased on the open market); (c) by a combination of
(a) and (b); or (d) any other method approved or accepted by the Committee in
its sole discretion, including, without limitation, if the Committee so
determines, a cashless (broker-assisted) exercise.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, its Subsidiaries, as the case may be.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with

 

9



--------------------------------------------------------------------------------

each Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

6.9 Transferability of Options.

 

  (a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his or
her lifetime only by such Participant.

 

  (b) Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Board or Committee
may permit further transferability, on a general or a specific basis, and may
impose conditions and limitations on any permitted transferability. Further,
except as otherwise provided in a Participant’s Award Agreement or otherwise
determined at any time by the Committee, or unless the Board or Committee
decides to permit further transferability, all NQSOs granted to a Participant
under this Article 6 shall be exercisable during his or her lifetime only by
such Participant. With respect to those NQSOs, if any, that are permitted to be
transferred to another person, references in the Plan to exercise or payment of
the Option Price by the Participant shall be deemed to include, as determined by
the Committee, the Participant’s permitted transferee.

6.10 Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

6.11. Substituting SARs. Only in the event the Company is not accounting for
equity compensation under APB Opinion 25, the Committee shall have the ability
to substitute, without receiving Participant permission, SARs paid only in Stock
(or SARs paid in Stock or cash at the Committee’s discretion) for outstanding
Options; provided, the terms of the substituted Stock SARs are the same as the
terms for the Options and the aggregate difference between the Fair Market Value
of the underlying Shares and the Grant Price of the SARs is equivalent to the
aggregate difference between the Fair Market Value of the underlying Shares and
the Option Price of the Options. If, in the opinion of the Company’s auditors,
this provision creates adverse accounting consequences for the Company, it shall
be considered null and void.

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs.

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement. The Grant Price shall
be based on either one hundred percent (100%) of the FMV of the Shares on the
date of grant, set at a premium to the FMV of the Shares on the date of grant,
indexed to the FMV of the Shares on the date of grant, with the index determined
by the Committee, in its discretion. The Grant Price of Tandem SARs shall be
equal to the Option Price of the related Option.

 

10



--------------------------------------------------------------------------------

7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.3 Term of SAR. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion, and except as determined otherwise by
the Committee and specified in the SAR Award Agreement, no SAR shall be
exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.

7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.

7.5. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the excess of the Fair Market Value of the Shares subject to
the underlying ISO at the time the Tandem SAR is exercised over the Option Price
of the underlying ISO; and (c) the Tandem SAR may be exercised only when the
Fair Market Value of the Shares subject to the ISO exceeds the Option Price of
the ISO.

7.6 Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.

7.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

7.8 Nontransferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement or otherwise determined at any time by the Committee, no SAR
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, all SARs granted
to a Participant under the Plan shall be exercisable during his or her lifetime
only by such Participant. With respect to those SARs, if any, that are permitted
to be transferred to another person, references in the Plan to exercise of the
SAR by the Participant or payment of any amount to the Participant shall be
deemed to include, as determined by the Committee, the Participant’s permitted
transferee.

7.9 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of a SAR granted pursuant to
the Plan as it may deem advisable or desirable. These

 

11



--------------------------------------------------------------------------------

restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of a SAR for a specified
period of time.

Article 8. Restricted Stock and Restricted Stock Units

8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.

8.3 Transferability. Except as provided in this Plan or an Award Agreement, the
Shares of Restricted Stock and/or Restricted Stock Units granted herein may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Award Agreement (and in the case of Restricted
Stock Units until the date of delivery or other payment), or upon earlier
satisfaction of any other conditions, as specified by the Committee, in its sole
discretion, and set forth in the Award Agreement or otherwise at any time by the
Committee. All rights with respect to the Restricted Stock and/or Restricted
Stock Units granted to a Participant under the Plan shall be available during
his or her lifetime only to such Participant, except as otherwise provided in an
Award Agreement or at any time by the Committee.

8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and subject to Article 16, at the close of the
Restriction Period, or as soon as practicable thereafter, Restricted Stock Units
shall be paid in cash, Shares, or a combination of cash and Shares as the
Committee, in its sole discretion shall determine.

8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4, each certificate representing Shares of Restricted
Stock granted pursuant to the Plan may bear a legend such as the following or as
otherwise determined by the Committee in its sole discretion:

The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Southwest Bancorporation of Texas,
Inc.’s 2004 Omnibus Incentive Plan, and in the associated Award Agreement. A
copy of the Plan and such Award Agreement may be obtained from Southwest
Bancorporation of Texas, Inc.

 

12



--------------------------------------------------------------------------------

8.6 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

8.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination.

8.8 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.

Article 9. Performance Units/Performance Shares

9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

9.2 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/Performance Shares that
will be paid out to the Participant.

9.3 Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

9.4 Form and Timing of Payment of Performance Units/Performance Shares. Payment
of earned Performance Units/Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of the
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

9.5 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance Units and/or
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

 

13



--------------------------------------------------------------------------------

9.6 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, Performance
Units/Performance Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, a Participant’s rights under the Plan shall be exercisable during his
or her lifetime only by such Participant.

Article 10. Cash-Based Awards and Other Stock-Based Awards

10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms, including the
achievement of specific performance goals, as the Committee may determine.

10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.

10.4 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to a Cash-Based Award or an Other Stock-Based Award shall be made
in accordance with the terms of the Award, in cash or Shares as the Committee
determines.

10.5 Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards and
Other Stock-Based Awards following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, such provisions may be included in an
agreement entered into with each Participant, but need not be uniform among all
Awards of Cash-Based Awards and Other Stock-Based Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.

10.6 Nontransferability. Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Participant’s rights under the Plan, if exercisable, shall
be exercisable during his or her lifetime only by such Participant. With respect
to those Cash-Based Awards or Other Stock-Based Awards, if any, that are
permitted to be transferred to another person, references in the Plan to
exercise or payment of such Awards by or to the Participant shall be deemed to
include, as determined by the Committee, the Participant’s permitted transferee.

Article 11. Performance Measures

11.1 Performance Measures. Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Article 11, the performance goals upon
which the payment or vesting of an Award to a Covered Employee (other than a
Covered Employee Annual Incentive Award awarded or credited pursuant to Article
12) that is intended to qualify as Performance-Based Compensation shall be
limited to the following Performance Measures:

 

14



--------------------------------------------------------------------------------

  (a) Net earnings or net income (before or after taxes);

 

  (b) Earnings per share;

 

  (c) Net sales growth;

 

  (d) Net operating profit;

 

  (e) Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

 

  (f) Cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);

 

  (g) Earnings before or after taxes, interest, depreciation, and/or
amortization;

 

  (h) Gross or operating margins;

 

  (i) Productivity ratios;

 

  (j) Share price (including, but not limited to, growth measures and total
shareholder return);

 

  (k) Expense targets;

 

  (l) Margins;

 

  (m) Operating efficiency or efficiency ratios;

 

  (n) Market share;

 

  (o) Customer satisfaction; and

 

  (p)

Economic Value Added (EVA®).

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 11.

11.2 Evaluation of Performance. The Committee may provide in any such Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

11.3 Adjustment of Performance-Based Compensation. Awards that are designed to
qualify as Performance-Based Compensation, and that are held by Covered
Employees, may not be adjusted upward. The Committee shall retain the discretion
to adjust such Awards downward, either on a formula or discretionary basis or
any combination, as the Committee determines.

11.4 Committee Discretion. In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 11.1.

Article 12. Covered Employee Annual Incentive Award

12.1 Establishment of Incentive Pool. The Committee may designate Covered
Employees who are eligible to receive a monetary payment in any Plan Year based
on a percentage of an incentive pool equal to five (5%) of the Company’s Net
Income for the Plan Year. The Committee shall allocate an incentive pool
percentage to each designated Covered Employee for each Plan Year. In no event
may (1) the incentive pool percentage for any one

 

15



--------------------------------------------------------------------------------

Covered Employee exceed fifty percent (50%) of the total pool and (2) the sum of
the incentive pool percentages for all Covered Employees cannot exceed one
hundred percent (100%) of the total pool.

12.2 Determination of Covered Employees’ Portions. As soon as possible after the
determination of the incentive pool for a Plan Year, the Committee shall
calculate each Covered Employee’s allocated portion of the incentive pool based
upon the percentage established at the beginning of the Plan Year. Each Covered
Employee’s incentive award then shall be determined by the Committee based on
the Covered Employee’s allocated portion of the incentive pool subject to
adjustment in the sole discretion of the Committee. In no event may the portion
of the incentive pool allocated to a Covered Employee be increased in any way,
including as a result of the reduction of any other Covered Employee’s allocated
portion. The Committee shall retain the discretion to adjust such Awards
downward.

Article 13. Nonemployee Director Awards

All Awards to Nonemployee Directors shall be determined by the Board or
Committee.

Article 14. Dividend Equivalents

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.

Article 15. Beneficiary Designation

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

Article 16. Deferrals

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or performance goals with respect
to Performance Shares, Performance Units, Cash-Based Awards, Covered Employee
Annual Incentive Awards, Other Stock-Based Awards, or Cash-Based Awards. If any
such deferral election is required or permitted, the Committee shall, in its
sole discretion, establish rules and procedures for such payment deferrals;
provided, however, that only Participants who are within a select group of
management or highly compensated employees shall be permitted or required to
make deferrals as provided in this Article 16.

Article 17. Rights of Participants

17.1 Employment. Nothing in the Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his or her employment or
service as a Director or Third Party Service Provider for any specified period
of time.

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 19, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

 

16



--------------------------------------------------------------------------------

17.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

17.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.

Article 18. Change of Control

18.1 Change of Control of the Company. Upon the occurrence of a Change of
Control, unless otherwise specifically prohibited under applicable laws or by
the rules and regulations of any governing governmental agencies or national
securities exchanges, or unless the Committee shall determine otherwise in the
Award Agreement:

 

  (a) Any and all Options and SARs granted hereunder shall become immediately
vested and exercisable to the extent that their Grant Price or Base Price, as
adjusted pursuant to Section 4.4 and/or Article 19 is less than the Fair Market
Value of a Share on such date; additionally, if a Participant’s employment is
terminated for any reason except Cause within three (3) months prior to such
Change of Control or within twelve (12) months subsequent to such Change of
Control, the Participant shall have until the earlier of: (i) twelve (12) months
following such termination date, or (ii) the expiration of the Option or SAR
term, to exercise any such Option or SAR;

 

  (b) Any Period of Restriction and restrictions imposed on Restricted Stock or
Restricted Stock Units shall lapse;

 

  (c) The incentive pool used to determine Covered Employee Annual Incentive
Awards shall be based on the Net Income of the Plan Year immediately preceding
the year of the Change of Control, or such other method of payment as may be
determined by the Committee at the time of the Award or thereafter but prior to
the Change of Control;

 

  (d) The target payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, performance-based Restricted Stock Units,
Performance Units, and Performance Shares, shall be deemed to have been fully
earned based on targeted performance being attained as of the effective date of
the Change of Control;

 

  (i) The vesting of all Awards denominated in Shares shall be accelerated as of
the effective date of the Change of Control, and shall be paid out to
Participants within thirty (30) days following the effective date of the Change
of Control. The Committee has the authority to pay all or any portion of the
value of the Shares in cash;

 

  (ii) Awards denominated in cash shall be paid to Participants in cash within
thirty (30) days following the effective date of the Change of Control; and

 

  (e) Upon a Change of Control, unless otherwise specifically provided in a
written agreement entered into between the Participant and the Company, the
Committee shall pay out all Cash-Based Awards and Other Stock-Based Awards.

 

  (f)

Subject to the acceleration of vesting of outstanding Options, the Committee, in
its discretion, may provide that in the event of a Change of Control pursuant to
Section 2.8(a), (b), (c), or (e), no later than ten (10) days after the approval
by the shareholders of the Company of such merger, consolidation,
reorganization, sale, lease, or exchange or assets or dissolution or such
election of directors, or in the event of a Change of Control pursuant to
Section 2.8(d), no later

 

17



--------------------------------------------------------------------------------

 

than thirty (30) days after the occurrence of such Change of Control, that
(i) Options may be exercised in full only for a limited period of time on or
before a specified date (before or after such Change of Control) fixed by the
Committee, after which specified date all unexercised Options and all rights of
the Participants thereunder shall terminate, or (ii) require the mandatory
surrender to the Company by selected Participants of some or all of the
outstanding Options held by such Participants as of a date, before or after such
Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Options and the Company shall pay to each
Participant an amount of cash per Share equal to the excess, if any of the
“Change of Control Value” of the Shares subject to such Option over the Option
Price(s) under such Options for such Shares.

 

  (g) For the purpose of Section 18.1(f)(ii), “Change of Control Value” shall
equal the amount determined in clause (i), (ii), or (iii), whichever is
applicable, as follows: (i) the per Share price offered to shareholders of the
Company in any such merger, consolidation, reorganization, sale of assets, or
dissolution transaction, (ii) the price per Share offered to shareholders of the
Company in any tender offer or exchange offer whereby a Change of Control takes
place, or (iii) if such Change of Control occurs other than pursuant to a tender
or exchange offer, the Fair Market Value per Share of the Shares in which such
Options being surrendered are exercisable, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Options. In the event that the consideration offered to
shareholders of the Company in any transaction described in Section 2.8 consists
of anything other than cash, the Committee shall determine the fair cash
equivalent of the portion of the consideration offered which is other than cash.

Article 19. Amendment, Modification, Suspension, and Termination

19.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 19.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Sections 4.4 and 6.11 hereof, Options or
SARs issued under the Plan will not be repriced, replaced, or regranted through
cancellation, or by lowering the Option Price of a previously granted Option or
the Grant Price of a previously granted SAR, and no amendment of the Plan shall
be made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule.

19.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.4
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. The determination of the Committee
as to the foregoing adjustments, if any, shall be conclusive and binding on
Participants under the Plan.

19.3 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award.

Article 20. Withholding

20.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

 

18



--------------------------------------------------------------------------------

20.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of an Award
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to, but not more than, the minimum statutory total
tax that could be imposed on the transaction. All such elections shall be
irrevocable, made in writing, and signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate. In the event a Participant exercises an election
under this Section and only satisfies the minimum statutory withholding
requirement imposed on the relevant transaction in part, the Company shall have
the power and the right to deduct or withhold, or require a Participant to remit
to the Company, the remaining amount of the required minimum statutory
withholding amount.

Article 21. Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 22. General Provisions

22.1 Forfeiture Events.

 

  (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.

 

  (b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, or if the Participant
is one of the persons subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve-month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever just occurred) of
the financial document embodying such financial reporting requirement.

22.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

22.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

22.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

22.5 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

19



--------------------------------------------------------------------------------

22.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under the Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

22.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

22.8 Investment Representations. The Committee may require any person receiving
Shares pursuant to an Award under this Plan to represent and warrant in writing
that the person is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares.

22.9 Employees Based Outside of the United States. Notwithstanding any provision
of the Plan to the contrary, in order to comply with the laws in other countries
in which the Company, its Affiliates, and/or its Subsidiaries operate or have
Employees, Directors, or Third Party Service Providers, the Committee, in its
sole discretion, shall have the power and authority to:

 

  (a) Determine which Affiliates and Subsidiaries shall be covered by the Plan;

 

  (b) Determine which Employees, Directors and/or Third Party Service Providers
outside the United States are eligible to participate in the Plan;

 

  (c) Modify the terms and conditions of any Award granted to Employees,
Directors and/or Third Party Service Providers outside the United States to
comply with applicable foreign laws;

 

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 22.9 by the Committee shall be attached to this Plan document as
appendices; and

 

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

22.10 Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

22.11 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company, and/or its Subsidiaries, and/or
Affiliates under the Plan, such right shall be no greater than the right of an

 

20



--------------------------------------------------------------------------------

unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, a Subsidiary, or an Affiliate, as the case may be and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan.

22.12 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

22.13 Retirement and Welfare Plans. Neither Awards made under the Plan nor
Shares or cash paid pursuant to such Awards, except pursuant to Covered Employee
Annual Incentive Awards, may be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s or any
Subsidiary’s or Affiliate’s retirement plans (both qualified and non-qualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a participant’s benefit.

22.14 Nonexclusivity of the Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

22.15 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

22.16 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Texas, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.

22.17 Indemnification. Each person who is or shall have been a member of the
Board, or a Committee appointed by the Board, or an officer of the Company to
whom authority was delegated in accordance with Article 3 shall be indemnified
and held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgement in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation of Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

21